[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION FOR SUMMARY JUDGMENT ON FIRST COUNTERCLAIM
In this action to collect unpaid commission and alleging breach of contract defendant filed an answer on September 13, 1999 with several special defenses and counterclaims. The first counterclaim alleges that plaintiff in 1994 falsely represented to defendant that it would diligently service clients of defendant and that if failed to do so.
On December 17, 1999 plaintiff moved for summary judgment on defendants' first counterclaim September 23, 1999 claiming that the counterclaim is barred by the three year statute of limitations.
This motion was argued orally in court on January 10, 2000, when defendant claimed the misrepresentations allegedly committed by plaintiff were of a continuing nature and that it would file an amended counterclaim to make this clear.
On January 14, defendant filed a request for leave to amend its first counterclaim, the new paragraph 10 alleging:" 10. Contrary to its prior representations in 1994 and its subsequent misrepresentations which occurred through early November 1997, Automation Consultants, Inc., through a continuing course of conduct, continually failed to service AST's clients diligently, and as a result AST suffered substantial injury in that it lost the business of certain clients."
Considering that this action was filed on July 29, 1999, there appears to be no good reason why the amended counterclaim should not be permitted and plaintiff's objection to its filing is overruled.
Clearly, the claims of false representations made "through November, 1997," raises questions of material fact as to when the statute of limitations would start running, and therefore cannot be resolved on plaintiff's motion.
Motion for Summary judgment denied. CT Page 4604
Jerry Wagner
Judge Trial Referee